            Case 1:21-cr-00218-AT Document 30 Filed 08/25/21 Page 1 of 1


                                                                    USDC SDNY
UNITED STATES DISTRICT COURT                                        DOCUMENT
SOUTHERN DISTRICT OF NEW YORK                                       ELECTRONICALLY FILED
UNITED STATES OF AMERICA,                                           DOC #: __________________
                                                                    DATE FILED: _8/25/2021____

               -against-
                                                                            21 Cr. 218-2 (AT)
LEONARDO ANDUJAR MENDEZ,
                                                                                ORDER
                               Defendant.
ANALISA TORRES, District Judge:

        The status conference scheduled for September 2, 2021 is ADJOURNED sine die. The Court
shall hold a change of plea hearing for Defendant Leonardo Andujar Mendez in person on September
9, 2021, at 12:00 p.m., in Courtroom 15D of the United States Courthouse, 500 Pearl Street, New
York, New York 10007. In light of the ongoing COVID-19 pandemic, all individuals seeking entry to
500 Pearl Street must complete a questionnaire and have their temperature taken before being allowed
entry into the courthouse. To gain entry to 500 Pearl Street, follow the instructions provided here:

       https://www.nysd.uscourts.gov/sites/default/files/2020-10/QR%20Sign%20-
       %20Public_Media_v.5.pdf.

       All individuals must practice social distancing at all times in the courthouse. Individuals must
wear a mask that covers their nose and mouth at all times in the courthouse. Bandanas, gaiters, and
masks with valves are not permitted.

        By September 2, 2021, at 5:00 p.m., counsel must advise the Court of how many spectators
will attend the proceeding. The parties must advise the Court by the same date how many individuals
will be seated at counsels’ tables. Special accommodations may need to be made if more than ten
spectators are expected to attend, or more than three individuals are expected to be seated at each
counsel’s table.

        Members of the press and public who are not able to attend the proceeding may access the audio
feed of the hearing by calling (888) 398-2342 or (215) 861-0674 at the time of the hearing, and entering
access code 5598827.

       SO ORDERED.

Dated: August 25, 2021
       New York, New York
